ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Quality Trust, Inc.                            ) ASBCA No. 62576
                                               )
Under Contract No. FA2517-19-P-A083            )

APPEARANCE FOR THE APPELLANT:                     Mr. Lawrence M. Ruiz
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Jason R. Smith, Esq.
                                                   Trial Attorney

                         ORDER OF PARTIAL DISMISSAL

        On October 29, 2020, the government filed a motion for partial dismissal.
Appellant’s notice of appeal of a termination for cause included a “total amount in
dispute” of approximately $323,000. Appellant had not filed a certified claim for the
$323,000. On January 12, 2021, appellant responded to the motion agreeing to the
partial dismissal. Accordingly, that portion of the appeal relating to the $323,000 is
dismissed without prejudice. The government’s termination for cause remains before
the Board.

       Date: February 18, 2021



                                                 CRAIG S. CLARKE
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Partial Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62576, Appeal of Quality
Trust, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 18, 2021




                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2